Citation Nr: 1341975	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to his service-connected traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from June 1994 to August 1997 and from April 2005 to December 2005 during the Gulf War Era.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The January 2010 VA examination is inadequate as the opinion does not provide a rationale for the negative nexus by merely concluding it was movement-induced vertigo.  The medical evidence of record reflects that in January 2006 the Veteran did not complain of vertigo.  A February 2009 VA treatment record noted that the Veteran did not have "true vertigo" and that his nausea was provoked by motion, which suggested an inner ear or labyrinthine phenomenon.  A March 2009 VA treatment record reflects that the Veteran was presumed to have movement-induced vertigo with nausea.  It was mentioned that the Veteran was likely experiencing vestibular sensitivity due to large increases in movement, speed, and acceleration.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records from October 2010 to present not already associated with the claims file.  If no such records are available, this should be noted in the claims file.

2.  After securing any necessary release forms, with full address information, all documentation/records prepared pursuant to VA vocational rehabilitation should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his vertigo.  The claims file and Virtual VA file must be made available to the examiner for review.

The examiner must review the entire record in conjunction with the examination, including the Veteran's service treatment records, Virtual VA file and lay statements and testimony.  All studies or tests deemed necessary should be conducted.  After a thorough review of the complete record, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:

a.  Does the Veteran have a current diagnosis of vertigo?

b.  If so, is the vertigo a residual of his TBI or a separate disability?

c.  If the vertigo is considered a separate disability from his TBI, please opine to the following:

i. Whether it is at least as likely as not, (i.e., a 50 percent or greater chance), that his vertigo began in or is otherwise related to his active military service?

ii. Whether it is at least as likely as not (i.e., a 50 percent or greater chance) that such is caused by the Veteran's service-connected TBI?

iii. Whether it is at least as likely as not (i.e., a 50 percent or greater chance) that his vertigo was chronically aggravated by the Veteran's service-connected TBI?

It is imperative the examiner discuss the rationale of the opinions in response to these questions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Thereafter, the Veteran's claim to establish service connection for vertigo must be readjudicated in light of all of the evidence of record. If the claim remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


